Citation Nr: 9915480	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-48 492	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes based on the schedular criteria and on an 
extra-schedular basis under the provisions of 38 C.F.R. § 
3.321(b)(2).

REPRESENTATION

Appellant represented by:	Ralph J. Sposato, Paralegal


ATTORNEY FOR THE BOARD

M. Herman, Associate Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1968 to November 1970.

2.	On May 18, 1999, the Board was notified by the veteran's 
mother that the veteran died on February [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.



		
      BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


